[Cite as State v. Williams, 2021-Ohio-1359.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,
                                                          CASE NO. 8-20-54
       PLAINTIFF-APPELLEE,

       v.

DAVID JOE WILLIAMS,                                       OPINION

       DEFENDANT-APPELLANT.



                      Appeal from Bellefontaine Municipal Court
                           Trial Court No. 20 TRC 01170

                                      Judgment Affirmed

                              Date of Decision: April 19, 2021



APPEARANCES:

        William T. Cramer for Appellant

        Crystal K. Welsh for Appellee
Case No. 8-20-54


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant David Williams (“Williams”) brings this appeal

from the judgment of the Bellefontaine Municipal Court finding him guilty of

operating a motor vehicle while under the influence of alcohol or drugs (“OVI”).

Williams challenges the trial court’s finding of guilt, claiming on appeal that the

verdict is not supported by sufficient evidence and is against the manifest weight of

the evidence. For the reasons set forth below, the judgment is affirmed.

                               Facts and Procedure

       {¶2} On April 2, 2020, Helen Manns (“Manns”) was driving on Route 68

when she observed a vehicle leave the road into a ditch, flipping a couple of times.

Tr. 5-6. Manns stopped at the scene and called 9-1-1. Tr. 7. Manns saw Williams

crawling out of the vehicle. Tr. 7. When Manns spoke with Williams, he just said

that he had to get out of there, but crawled back into the vehicle to find his cell

phone. Tr. 6-7.

       {¶3} Deputy Colton Piatt (“Piatt”) testified that he arrived on the scene at

around 5:00 am and saw Williams. Tr. 13. When he arrived, Piatt saw the vehicle

on its side while Williams was walking around upset and yelling that he had messed

up. Tr. 14-15. Williams denied being injured. Tr. 14-15. While speaking to

Williams, Piatt noted a moderate odor of alcoholic beverage coming from Williams,

that Williams’ eyes were glassy, that Williams had difficulty standing in one place,

that Williams was unsteady on his feet, and that Williams appeared to have a

                                         -2-
Case No. 8-20-54


problem following commands given to him.           Tr. 15-16.    Based upon these

observations, Piatt asked Williams to perform standardized field sobriety tests. Tr.

18. Williams declined to do so. Tr. 18. Piatt then arrested Williams and took him

to the Logan County Jail. Tr. 18-19. At the jail, Williams refused to submit to the

breath test, alleging concerns over COVID. Tr. 19-29. Piatt cited Williams with

several violations: 1) OVI in violation of R.C. 4511.19(A)(1)(a) and 4511.19(A)(2)

as it was his third offense in ten years; 2) Driving under suspension in violation of

R.C. 4510.14; 3) Driving without a valid license in violation of R.C. 4510.12; 4)

Driving under suspension in violation of R.C. 4510.16; 5) Failure to wear a seat belt

in violation of R.C. 4513.263(B)(1); 6) Failure to reinstate his license in violation

of R.C. 4510.21; and 7) Failure to control his vehicle in violation of R.C. 4511.202.

Doc. 1.

       {¶4} Williams testified that he had refused to take the breath test because he

was concerned about COVID. Tr. 37. Williams told Piatt that he was willing to

take a blood test, but was informed that it was not an option. Tr. 37. Williams

denied that Piatt asked him to perform any field sobriety tests. Tr. 37. According

to Williams, Piatt just placed him in the patrol car until the ambulance arrived and

once the ambulance left, Piatt took him directly to the jail. Tr. 37. Williams denied

that he had been drinking that day, claiming that he was tired and had fallen asleep

while driving. Tr. 35-38. On cross-examination, Williams admitted that he was

released that night and did not obtain a blood test. Tr. 40. Williams testified that

                                         -3-
Case No. 8-20-54


he called the hospital about getting a blood test, but could not do so because he did

not have the authorization from the police that the hospital required. Tr. 41-42.

       {¶5} A trial to the court was held on September 18, 2020. Doc. 107.

Following the testimony, as set forth above, the trial court found Williams guilty of

driving under the influence of alcohol, failure to control, failure to wear a seatbelt,

failure to reinstate his license, and driving without a license. Doc. 68-74. The trial

court found Williams not guilty of the remaining charges. Tr. 149-150. Williams

filed a timely notice of appeal from these convictions. Doc. 79. On appeal,

Williams raises the following assignments of error.

                            First Assignment of Error

       [Williams’] federal and state constitutional due process rights
       were violated by an OVI conviction that is not supported by
       sufficient evidence.

                           Second Assignment of Error

       [Williams’] OVI conviction is not supported by the weight of the
       evidence.

                             Sufficiency of the Evidence

       {¶6} In the first assignment of error, Williams claims that the verdicts of the

trial court were not supported by sufficient evidence.

       When reviewing a criminal case for the sufficiency of
       the evidence, “our inquiry focuses primarily upon the adequacy
       of the evidence; that is, whether the evidence submitted at trial, if
       believed, could reasonably support a finding of guilt beyond a
       reasonable doubt.” In re Willcox, 3d Dist. Hancock No. 5–11–08,
       2011–Ohio–3896, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d

                                         -4-
Case No. 8-20-54


       380, 386, 678 N.E.2d 541 (1997). We look at the evidence in the
       light “most favorable to the prosecution” and will affirm the
       conviction if “any rational trier of fact could have found the
       essential elements of the crime proven beyond a reasonable
       doubt.” State v. Hunter, 131 Ohio St.3d 67, 2011–Ohio–6524, 960
       N.E.2d 955, ¶ 118. Importantly, this test raises a question of law
       and does not allow us to weigh the evidence. Willcox at ¶ 10.

State v. Croft, 3d Dist. Auglaize No. 2-15-11, 2016-Ohio-449, ¶ 5.

       {¶7} Here, Williams was convicted of OVI in violation of R.C.

4511.19(A)(1)(a). To prove that a defendant has violated this statute, the State must

prove that the defendant 1) operated a motor vehicle 2) within the state 3) while the

defendant was under the influence of alcohol, drugs, or a combination of the two.

R.C. 4511.19(A)(1)(a). As noted above, when reviewing the evidence to determine

the sufficiency, the evidence must be viewed in a light most favorable to the State.

The State presented evidence that Williams was driving a vehicle on a state route

within Logan County, Ohio. While driving that vehicle, Williams went off the road,

rolling the vehicle. Piatt testified that Williams had a moderate odor of an alcoholic

beverage around him when he spoke with him. Piatt also testified that Williams’

eyes were glassy and blood shot and that Williams was unsteady on his feet.

According to Piatt, Williams refused both the field sobriety tests and the breath test.

“A defendant's refusal to perform field sobriety tests is admissible as evidence of

his guilt.” State v. Holnapy, 194 Ohio App.3d 444, 2011-Ohio-2995, ¶ 61, 956

N.E.2d 897 (11th Dist.). Likewise, the refusal to submit to a breath test is also

admissible as evidence that the defendant believed he was under the influence of

                                         -5-
Case No. 8-20-54


alcohol. State v. Vales, 5th Dist. Stark No. 2019CA00061, 2020-Ohio-245, ¶ 77,

143 N.E.3d 577 citing Maumee v. Anistik, 69 Ohio St.3d 339, 632 N.E.2d 497

(1994). Viewing Piatt’s testimony that indicates that Williams may have consumed

alcohol, along with the facts surrounding the accident and the refusal of Williams

to submit to either field sobriety tests or the breath test in a light most favorable to

the State, the evidence is sufficient to support a conviction for a violation of R.C.

4511.19(A)(1)(a). The first assignment of error is overruled.

                           Manifest Weight of the Evidence

       {¶8} In the second assignment of error, Williams claims that the conviction

is against the manifest weight of the evidence. The question of manifest weight of

the evidence concerns an “effect in inducing belief.” State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). When reviewing a conviction challenged

as being against the manifest weight of the evidence, an appellate court acts as a

“thirteenth juror” and may disagree with the jury's resolution of the conflicting

testimony. Id., quoting Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72

L.Ed.2d 652 (1982). But the appellate court must give due deference to the findings

of the trier of fact, because

       [t]he fact-finder occupies a superior position in determining
       credibility. The fact-finder can hear and see as well as observe the
       body language, evaluate voice inflections, observe hand gestures,
       perceive the interplay between the witness and the examiner, and
       watch the witness's reaction to exhibits and the like. Determining
       credibility from a sterile transcript is a Herculean endeavor. A


                                          -6-
Case No. 8-20-54


       reviewing court must, therefore, accord due deference to the
       credibility determinations made by the fact-finder.

State v. Dailey, 3d Dist. Crawford, No. 3–07–23, 2008–Ohio–274, ¶ 7, quoting State

v. Thompson, 127 Ohio App.3d 511, 529, 713 N.E.2d 456 (8th Dist. 1998).

Therefore, an argument that a conviction is against the manifest weight of the

evidence will only succeed if the appellate court finds that “in resolving conflicts in

the evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial

ordered.” Thompkins, supra at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist. 1983).

       {¶9} Williams argues that the verdict on the OVI charge is against the

manifest weight of the evidence because there was no direct evidence that he had

consumed alcohol before the accident. However, there is no requirement that a

defendant admit to having consumed alcohol in order for a conviction to stand.

Even though Williams denied consuming alcohol, his explanation for the odor of an

alcoholic beverage being on his person was that there was a bottle of hand sanitizer

in the car that contained alcohol. Williams also denied being asked to submit to field

sobriety tests. However, he admits that he refused the breath test and also admits

that he did not obtain a blood or urine test after being released by the police. The

trial court, as the trier of fact, was in the best position to observe the witnesses as

they testified and determined that Piatt was more credible than Williams.


                                         -7-
Case No. 8-20-54


Reviewing the evidence before the trial court, this court does not find that the trier

of fact clearly lost its way or that a manifest miscarriage of justice occurred. The

second assignment of error is overruled.

       {¶10} Having found no prejudicial error in the particulars assigned and

argued by appellant, the judgment of the Bellefontaine Municipal Court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                         -8-